                Case 6:21-bk-00001-KSJ      Doc 28      Filed 06/08/21   Page 1 of 2




                                        ORDERED.
         Dated: June 08, 2021




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION

In re:                                                       Case No: 6:21-bk-00001-KSJ
                                                             Chapter 13

KAMLESH VADHER,

      Debtor(s).
___________________________/

              ORDER GRANTING DEBTOR'S MOTION AND REINSTATING CASE


          This case came before this court for further hearing on June 2, 2021 at 11:00 AM, on the

debtor's Motion to Vacate Dismissal Order and Reinstate Chapter 13 Bankruptcy Case (the

"Motion") (Doc. No. 22). The Court considered the Motion, together with the record and finds

that, it is

          ORDERED:

          1. The Motion (Doc. No. 22) is granted.

          2. The case is reinstated.

          3. The Order Dismissing Case (Doc. No. 20) is vacated.



                                                    1
            Case 6:21-bk-00001-KSJ          Doc 28     Filed 06/08/21     Page 2 of 2




Attorney Erik J. Washington is directed to serve a copy of this order on interested parties and file
a proof of service within 3 days of entry of the order.




                                                 2
